United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
ALCOHOL, TOBACCO & FIREARMS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1453
Issued: February 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 20, 2009 appellant filed a timely appeal from the May 7, 2009 decision of the
Office of Workers’ Compensation Programs concerning an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$15,990.22 overpayment of compensation; (2) whether the Office properly determined that
appellant was at fault in creating the overpayment of compensation, thereby precluding waiver of
recovery of the overpayment; and (3) whether the Office properly required repayment of the
overpayment by deducting $408.79 from his compensation payments every 28 days.

FACTUAL HISTORY
In late 1996, the Office accepted that appellant, then a 36-year-old special agent,
sustained post-traumatic stress disorder due to the duties of his job. He stopped work at that time
and received wage-loss compensation for periods of disability. In a February 2, 2001 decision,
the Office adjusted appellant’s compensation based on its determination that he was capable of
earning wages in the constructed position of elementary school teacher. The decision advised
him that his wage-loss benefits every four weeks would decrease to $2,528.00 beginning
February 25, 2001.1 In a January 3, 2002 decision, an Office hearing representative affirmed the
February 2, 2001 decision.
In a May 2, 2008 letter, the Office advised appellant of its preliminary determination that
he received a $15,990.22 overpayment of compensation and that he was at fault in creating the
overpayment, thereby precluding waiver of recovery of the overpayment. It advised that he
received a $15,990.22 overpayment for the period February 26, 2001 to March 15, 2008 because
it reduced his entitlement to compensation in the February 2, 2001 wage-earning capacity
decision but failed to adjust his compensation payments for this period. Rather, appellant
received benefits for total disability. Regarding the matter of fault in creation of the
overpayment, the Office stated:
“As you received your compensation benefits by direct deposit, you were also
notified by a benefits statement mailed directly to you, of the amount your
compensation check. You had plenty of time to be cognizant of the incorrectly
paid money, the fact it differed from the amount provided in the February 02,
2001 decision, the same amount you appealed to the Branch of Hearings and
Review. You did not inform this Office or inquire when or why your
compensation benefits were not reduced.”2
On the overpayment questionnaire completed on October 10, 2008 appellant listed
$7,781.24 in monthly income and $7,767.30 in monthly expenses.3 After a September 24, 2008
prerecoupment hearing before an Office hearing representative, he submitted additional financial
information. Appellant listed $7,781.24 in monthly income as follows: $2,758.52 in wage-loss
compensation; $2,731.32 for his wife’s income; $200.00 for payments from Chenairco; and
$2,091.40 for his teacher salary. He again listed $7,767.30 in monthly expenses.

1

The Office found that appellant could earn $488.94 per week as a teacher.

2

The Office requested that appellant complete an enclosed financial information questionnaire even if he was not
requesting waiver of the overpayment. The record contains documents showing that he received $273,054.59 in
compensation for the period February 26, 2001 to March 15, 2008, but that he would have received $257,064.37 for
this period if his compensation had been properly reduced in accordance with the Office’s February 2, 2001
decision.
3

The record contains a Form EN1032 completed on March 14, 2009 in which appellant listed a yearly salary of
$39,727.00 as a teacher.

2

In a May 7, 2009 decision, the Office hearing representative determined that appellant
received a $15,990.22 overpayment of compensation. She found that he was at fault in creating
the overpayment of compensation, thereby precluding waiver of recovery of the overpayment.
The Office hearing representative indicated that the overpayment would be recovered by
deducting $408.79 from appellant’s compensation payments every 28 days. She determined that
he could pay this amount because he had $7,693.63 in monthly expenses4 and $9,002.42 in
monthly income. The Office hearing representative noted that appellant listed $2,091.40 for his
teacher salary on the questionnaire, but indicated that she was using the $39,727.00 per year
salary listed on the EN1032 form. Dividing the $39,727.00 per year salary by 12 yielded a
higher monthly salary for his teaching job of $3,310.58.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act5 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.6 Section 8129(a) of the Act provides, in
pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”7
Section 8116(a) of the Act provides that, while an employee is receiving compensation or
if he has been paid a lump sum in commutation of installment payments until the expiration of
the period during which the installment payments would have continued, the employee may not
receive salary, pay or remuneration of any type from the United States, except in limited
specified instances.8 Under section 8115(a) of the Act, wage-earning capacity is determined by
the actual wages received by an employee if the earnings fairly and reasonably represent his
wage-earning capacity. If the actual earnings do not fairly and reasonably represent wageearning capacity or if the employee has no actual earnings, the Office may, under certain
circumstances, base a wage-earning capacity determination reducing compensation on a
constructed position.9

4

The Office hearing representative disallowed $73.67 for guitar lessons because this did not represent a necessary
expense.
5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

Id. at § 8116(a).

9

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

3

ANALYSIS -- ISSUE 1
In a February 2, 2001 decision, the Office adjusted appellant’s compensation based on its
determination that he was capable of earning wages in the constructed position of elementary
school teacher.10 The decision reduced caused his entitlement to wage-loss compensation to
$2,528.00 every four weeks beginning February 25, 2001. The record contains documents
establishing that appellant received $273,054.59 in compensation for the period February 26,
2001 to March 15, 2008; but he was only entitled to receive $257,064.37 under the Office’s
February 2, 2001 decision. Appellant was not entitled to receive wage loss for total disability.
The difference between these two figures is $15,990.22. Therefore, the Board finds that he
received an overpayment of compensation in the amount of $15,990.22.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that where an overpayment of compensation has
been made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.11 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”12 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.13
In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provides in relevant part:
“An individual is with fault in the creation of an overpayment who-(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect….”14

10

In a January 3, 2002 decision, an Office hearing representative affirmed the Office’s February 2, 2001 decision.

11

5 U.S.C. § 8129(a).

12

Id. at § 8129(b).

13

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

14

20 C.F.R. § 10.433(a).

4

Section 10.433(c) of the Office’s regulations provides:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”15
ANALYSIS -- ISSUE 2
The Office’s February 2, 2001 decision notified appellant that his wage-loss
compensation every four weeks would decrease to $2,528.00 beginning February 25, 2001 based
on his capacity to earn wages as a school teacher. The Board finds that he accepted amounts that
he knew or should have known to be incorrect. The length of time that appellant received
improper checks, a period of more than seven years, shows that he knew or should have known
that he received improper payments. During this extended period, he did not contact the Office
to inquire why his compensation checks had not been reduced in accordance with the Office’s
February 2, 2001 wage-earning capacity determination.
Even though the Office may have been negligent in continuing to issue appellant checks
at the rate of compensation for total disability after the issuance of its February 2, 2001 decision
reducing his benefits, this does not excuse his acceptance of such payments which he knew or
should have known to be incorrect and returned to the Office.16 For these reasons, it properly
determined that appellant was at fault in creating the $15,990.22 overpayment of compensation,
thereby precluding waiver of recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441(a) of Title 20 of the Code of Federal Regulations provides in pertinent
part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”17

15

Id. at § 10.433(c).

16

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

17

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

5

ANALYSIS -- ISSUE 3
The Office hearing representative determined that the $15,990.22 overpayment would be
recovered by deducting $408.79 from appellant’s compensation payments every 28 days. She
determined that he could pay this amount because he had $7,693.63 in monthly expenses and
$9,002.42 in monthly income. The Office hearing representative stated that appellant listed
$2,091.40 for his teacher salary on a financial information questionnaire, but indicated that she
was using the $39,727.00 per year salary listed on an EN1032 form. She divided the $39,727.00
per year salary by 12 to yield a higher monthly salary for appellant’s teaching job of $3,310.58.
The Board finds, however, that the Office hearing representative did not adequately explain why
she chose to list appellant’s monthly income for teaching as $3,310.58 rather than $2,091.40 or
some other figure. It remains unclear whether the $39,727.00 per year salary is a gross or net
figure for appellant’s teaching salary. Until this matter is clarified, it remains unclear whether
deducting $408.79 from his compensation payments every 28 days would be proper under the
Act. The case will be remanded to the Office for further development of the method of recovery
of the $15,990.22 overpayment.
CONCLUSION
The Board finds that the Office properly determined that appellant received a $15,990.22
overpayment of compensation. The Board finds that the Office properly determined that he was
at fault in creating the overpayment of compensation and that; therefore, the overpayment was
not subject to waiver. The Board further finds that the case is not in posture for decision
regarding whether the Office properly required repayment of the overpayment by deducting
$408.79 from appellant’s compensation payments every 28 days.

6

ORDER
IT IS HEREBY ORDERED THAT May 7, 2009 decision of the Office of Workers’
Compensation Programs is affirmed with respect to the issues of fact, amount, fault and waiver
of overpayment. The decision is set aside with respect to the method of recovery of the
overpayment. The case is remanded to the Office for further proceedings consistent with this
decision of the Board.
Issued: February 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

